This cause comes on to be heard upon the motion to dismiss filed by the defendants in error. In support of their motion counsel say:
"That this case is in all respects similar to the cases ofHamilton v. Havercamp [post, 124 P. 73], dismissed by this honorable court, and Richardson v. Beidleman [ante,126 P. 818], and should be dismissed for the same reasons."
The case at bar differs from the foregoing cases in this: At the time the case-made was served, which was within the time granted by the judge who tried the cause before his retirement from office, the defendants in error waived their right to suggest amendments and agreed that the case-made might be presented for settlement without notice. It seems to be more analogous to St. L.   S. F. R. Co. v. Davis, ante, 120 Pac: 562, wherein it is held that the effect of waiving notice of time and place of signing and settling the case-made is to change the *Page 569 
definite time fixed for that purpose by the notice to any time within the period which lies between the date of service of the case-made and the expiration of the time for taking the appeal.
As the retiring judge signed and settled the case-made in the instant case within such time, the motion to dismiss the appeal must be overruled.
TURNER, C. J., and HAYES and WILLIAMS, JJ., concur; DUNN, J., absent, and not participating.